Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges and thanks Applicant for the Response to Restriction requirement, electing Group I, Claims 1-11, made without traverse, on 11/1/2022. Applicant’s election is reflected herein. 
Information Disclosure Statement
The Information Disclosure Statement submitted on 3/29/2021 is being considered by the Examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Please amend ‘a blade’ to read ‘the blade’, as claim 1 recites the antecedently established ‘blade’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eklund (US 2018/0178352), herein referred to as ‘Eklund’.
Regarding claim 1, Eklund discloses a blade sharpener for manual use (wherein the intended mode of operation, i.e. manual use, is acknowledged by Examiner; wherein the prior art discloses that the knife may be inserted between the grinding elements, see [0001]) comprising:
a main body configured as a handle (see the main body labelled in Reference Drawing 1, as well as plate 11; wherein a handle may be interpreted any area which can be gripped, such as the main body shown in Reference Drawing 1); and
a sharpening first device (wherein a first device which forms an angle for sharpening an edge comprises at least the pair of oppositely arranged elements A and B) pivotally attached to the main body (wherein elements A and B are pivotable about pivot 12 and on pivot axes R and R’, see [0027-0028]), the first device having a first channel for receiving a blade to be sharpened (a blade is received in the space between elements A and B of annotated Reference Drawing, see also [0024] disclosing the sets of elements facing one another to form an angle there between, as well as cutting edge 4 of the knife; see also [0005-0007], [0014]).
Examiner’s Note: Examiner is interpreting ‘a sharpening first device’ as synonymous with ‘a first sharpening device’, i.e. the order of adjectives (sharpening, first) does not affect the degree of structure imparted onto the ‘device’. Furthermore, dependent claims recite ‘the first device’; Examiner is interpreting these dependent recitations as relying upon the ‘sharpening first device’ of claim 1. Examiner further notes the grinding elements of Eklund, elements A-E shown below, comprise the structure shown in Figure 3 in one embodiment; i.e. Figure 3 is applicable to the first sharpening device and the second device. 

    PNG
    media_image1.png
    848
    743
    media_image1.png
    Greyscale

Reference Drawing 1, annotated Figures 1 and 2 of Eklund
	Regarding claim 2, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses further comprising a second device (wherein a second device which forms an angle therebetween for sharpening and edge comprises at least the pair of oppositely arranged elements C and D; see also [0024]) pivotally attached to the main body (wherein elements C and D are pivotable about pivot 12 and on pivot axes R and R’, see [0027-0028]), the second device having a second channel for receiving the blade (wherein the channel formed between elements C and D is independent and distinct from the channel formed between elements A and B, see [0005-0007]).
Regarding claim 3, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the second device (C, D) is pivotable independently of the first device (A, B) thereby accommodating any curvature of a blade to be sharpened as the blade sharpener is moved along the blade (see Figures 2 and 3; wherein the elements C and D are pivotable about axes R and R’, which is separate from the pivot axes R and R’ of elements A and B, i.e. the first and second device are pivotable independently of one another; wherein the function of the independent pivoting is disclosed in [0007]: the opening angle is adjustable to adapt the grinder apparatus for treatment of differently angled knife cutting edges, accomplished by changing the grinding elements accordingly; see also [0029]: the pivotal mounting of the grinding elements in the holders permit the grinding apparatus to adapt to a knife, i.e. accommodating various curvatures and edges).
Examiner’s Note: Examiner is interpreting the use of ‘accommodate’ to mean that the independent pivoting permits or assists in sharpening. Furthermore, the recitation of ‘accommodating any curvature of a blade’ is being interpreted to mean a curvature (edge) of a single blade, i.e. the curved edge of a blade. 
Regarding claim 4, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the first device and second device are pivotable about a common axis (axis of pivot 12).
Regarding claim 5, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the second device guides the blade sharpener as the first device sharpens the blade (wherein Examiner acknowledges the functional language imparted into the second device, wherein elements C and D assist in guiding the sharpener while simultaneously sharpening the knife; see also springs 9 and 10 for biasing towards the V-groove, i.e. acting as a biased guide; see also wedges 13 and 14 which assist in controlling the angular position and intermediate angles between grinding elements, [0018], [0024-0027]).
Regarding claim 6, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the second device (C, D) further comprises a sharpening bit for sharpening the blade (see plate member 16, disclosed in [0031]).
Regarding claim 7, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the first device comprises a first end pivotally attached to the main body, a second end opposite the first end (please refer to Reference Drawing 1, wherein there is a first bottom end and a second top end of the first device, which comprises opposed grinding elements A and B), and a sharpening bit (see plate member 16, Figure 3, disclosed in [0031]) carried by the second end.
Regarding claim 10, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein the main body comprises a base (11) and multiple members (blocks 7, 8, Reference Drawing 1) extending from a first side of the base (see first upper side of the base 11 in RD1), wherein at least one gap is defined between the members (see the dashed arrow in annotated Reference Drawing 1 defining a gap), and wherein the first device has a first end pivotally positioned in the at least one gap (wherein the first bottom end of elements A and B is pivotally positioned, by pivot 12, in the gap).
Regarding claim 11, the previously recited claim limitations are disclosed by Eklund as applied above, wherein Eklund further discloses wherein each of the multiple members (7, 8) has a respective bore formed therethrough for receiving at least one fastener or extension rod pivotally attaching the first device to the main body (wherein blocks 7 and 8 are journaled on pivot 12, please also see the at least one fastener or rod shown at pivot 12 in Reference Drawing 1, wherein elements A and B are pivotable along the pivot axis, relative to the main body, as a result of the fastener/rod at pivot 12).
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zachariasen (US 11,192,217; Provisional Application 62/849,464 filed on 5/17/2019), herein referred to as ‘Zachariasen’. 
Regarding claim 1, Zachariasen discloses a blade sharpener for manual use (Col 1 lines 44-46; Col. 2 lines 49-54) comprising:
a main body configured as a handle (Col. 2 lines 55-57 disclose the main body; wherein Col. 4 lines 61-64 disclose that the sharpener is hand-held, i.e. a main body configured as a handle; see also outer grip surface 104); and
a sharpening first device (Col. 3, lines 5-16 disclose a sharpening mechanism 112; see also Figures 2A and 2B) pivotally attached to the main body (wherein Col. 5 lines 9-16 disclose the tiltable sharpening mechanism 112; see also Col. 6, lines 1-19), the first device having a first channel for receiving a blade to be sharpened (wherein the sharpening mechanism has a channel for receiving a blade; please also refer to Reference Drawing 2 as well as Figures 4A-C regarding the blade 140).

    PNG
    media_image2.png
    886
    811
    media_image2.png
    Greyscale

Reference Drawing 2, annotated Figures 1A and 1B of Zachariasen

Regarding claim 7, the previously recited claim limitations are disclosed by Zachariasen as applied above. Zachariasen further discloses wherein the first device comprises a first end pivotally attached to the main body, a second end opposite the first end, and a sharpening bit carried by the second end (wherein the sharpening mechanism 112 includes a body 130 which has a first end pivotally attached to shafts 132, 134 and a second opposite end which carries the sharpening stage 110, comprising sharpening elements 116 and 118; see Col. 5 lines 17-34).
Regarding claim 8, the previously recited claim limitations are disclosed by Zachariasen as applied above. Zachariasen further discloses wherein the sharpening bit (stage 110 comprising both elements 116 and 118) is in a slot in the second end of the first device, and wherein the first channel and slot intersect (Please refer to Reference Drawing 2, wherein the channel and slot intersect, in the area of a plane parallel to axis 139D).
Regarding claim 9, the previously recited claim limitations are disclosed by Zachariasen as applied above. Zachariasen further discloses wherein the first end of the first device is rounded to accommodate pivoting relative to the main body (wherein the first end of the sharpening mechanism 112 has multiple rounded features to accommodate pivoting relative to the housing 102; wherein there are rounded spring members 136, 138 to exert biasing forces along the walls of the housing during tilting, see Col. 5, lines 54-64; wherein Examiner is interpreting the use of ‘accommodate’ to mean that the rounded structure does not hinder pivoting, at a minimum, and may also assist pivotal motion).
Regarding claim 10, the previously recited claim limitations are disclosed by Zachariasen as applied above. Zachariasen further discloses wherein the main body comprises a base and multiple members extending from a first side of the base (see the Upper Side, labelled in Reference Drawing 2, wherein Member 1 and Member 2 extend from the upper side of the base section), wherein at least one gap is defined between the members (see Gap G, Reference Drawing 2, annotated Figure 1B), and wherein the first device has a first end pivotally positioned in the at least one gap (wherein the bottom end of the mechanism 112 is a pivot point and the top end pivots within the gap, i.e. a first end is pivotally positioned in the gap G).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (WO 2013/124705), herein referred to as ‘Henry’.
Regarding claim 1, Henry discloses a blade sharpener for manual use (see Figure 4B; see also the Abstract) comprising:
a main body configured as a handle (see Page 6, lines 16-19, wherein the frame may be freestanding with a handle extending laterally to the sharpening axis; see also Page 8, lines 24-39); and
a sharpening first device (wherein a first sharpening device comprises the pair of abrasive elements 11 and 21 of Figure 4B) pivotally attached to the main body (wherein the abrasive elements are hinged on the singular rod 15), the first device having a first channel for receiving a blade to be sharpened (Please refer to Reference Drawing 3, First Channel; see also Page 12, lines 19-28).

    PNG
    media_image3.png
    779
    661
    media_image3.png
    Greyscale

Reference Drawing 3, annotated Figure 4B of Henry
	Regarding claim 2, Henry discloses the previously recited claim limitations as applied above, and further discloses further comprising a second device (wherein a second device comprises the pair of plates 12 and 22) pivotally attached to the main body (wherein the plates are hinged to rod 15, see Reference Drawing 2), the second device having a second channel for receiving the blade (wherein the pair of plates 12 and 22 additionally create a groove, i.e. a second channel, see also page 12 line 31-page 13, line 5).
Regarding claim 3, Henry discloses the previously recited claim limitations as applied above, and further discloses wherein the second device is pivotable independently of the first device thereby accommodating any curvature of a blade to be sharpened as the blade sharpener is moved along the blade (see page 7, line 29-32 disclosing individual hinging of the abrasive elements, i.e. the first and second device are independently pivotable; wherein page 8, lines 14-15 also disclose the pairs may have different honing performances; wherein a blade may be positioned between the abrasive elements and sharpened, i.e. the tool accommodates the curvature of the blade by pivoting).
Regarding claim 4, Henry discloses the previously recited claim limitations as applied above, and further discloses wherein the first device and second device are pivotable about a common axis (wherein the first device comprising elements 11 and 21, and the second device comprising elements 12 and 22, are pivotable about the axis of rod 15; see also page 12, lines 22-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friel (US 2007/0197148), see Figures 16-19.
Johnson (US 2,048,868), see Figures 2 and 7. 
Blankner (US 1,894,579), see elements 32 and Figures 1 and 2.
Reisinger (US 7,108,595) Please refer to the positions shown in Figures 3 and 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723